313 F.2d 631
COMMISSIONER OF INTERNAL REVENUEv.Jeanette Ord SAGER.COMMISSIONER OF INTERNAL REVENUEv.M.C. and Marjorie O. KAAN.COMMISSIONER OF INTERNAL REVENUEv.Harry C. and Anne Beasley SAGER.COMMISSIONER OF INTERNAL REVENUEv.Ray and Gertrude CHAMBERLAIN.
Nos. 7227-7230.
United States Court of Appeals Tenth Circuit.
Feb. 13, 1963.

Petitions to review decisions of the Tax Court of the United States.
Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson, Atty., Tax Division, Dept. of Justice, Washington, D.C., for petitioner.
Frank M. Cavanaugh, Denver, Colo., for respondents.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Petitions to review dismissed February 13, 1963, on motion of petitioner.